Citation Nr: 1825176	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depressive disorder with panic disorder.

2.  Entitlement to service connection for anxiety. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a right knee disability. 

6.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1960 to April 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a videoconference hearing in October 2017; he withdrew the hearing request prior to the hearing date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of an increased rating for major depressive disorder and claims of service connection for anxiety and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is etiologically related to his active military service.

2.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria, Factual Background, and Analysis
Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Certain chronic diseases, to include sensorineural hearing loss (SNHL) and tinnitus as organic diseases of the nervous system, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following service (one year for organic disease of the nervous system).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Nexus of a chronic disease to service may be established by showing continuity of symptomatology following service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).
For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).
Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran contends that he has bilateral hearing loss and tinnitus due to noise trauma in service.  His DD Form 214 reflects that his military occupational specialty (MOS) was an aircraft engine mechanic.  Given his occupation in service and his accounts of exposure to noise in service, it may reasonably be conceded that he was exposed to noise trauma in service.

His service treatment records are silent for complaints, findings, or diagnosis of hearing loss or tinnitus.  On service entrance and separation examinations, his whispered voice hearing acuity was 15/15 in each ear.  Audiological testing was not conducted. 

On October 2006 VA audiology consultation, the Veteran reported tinnitus and hearing loss which he related to service.  It was noted that audiometry revealed mild to moderately severe mixed hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left.  The audiologist noted that the Veteran had "excellent speech discrimination abilities bilaterally". 

A September 2006 VA treatment record notes the Veteran's report of ringing in his ears and difficulty hearing since service. 

On June 2010 VA audiological evaluation, puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
30
LEFT
10
10
15
40
50

Speech discrimination by Maryland CNC testing was 96 percent in the right ear and 60 percent in the left.  
The June 2010 examiner noted that the Veteran's hearing loss was minimal and per VA standards, only the left ear qualified as a disability.  She opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss, and the Veteran's hearing loss was less likely than not related to military noise exposure and more likely related to age.  In support of this opinion, the examiner's sole rationale was based on the Veteran's whispered voice hearing acuity of 15/15 in each ear at separation. 

An April 2012 letter from the Veteran's private audiologist, notes the Veteran's complaint of tinnitus particularly in quiet environments.  The audiologist noted that audiometry results indicated bilateral mild to severe, sloping sensorineural hearing loss.  The audiologist opined that the Veteran's hearing loss appears to be related to noise exposure and is more likely related to noise exposure in service. 

In October 2017, the Veteran submitted private audiometry dated in April 2017, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
30
30
40
LEFT
20
25
25
40
50

Bilateral Hearing Loss

The record clearly establishes the presence of a current bilateral hearing loss disability (as defined in 3.385); such was shown by June 2010 VA and April 2017 private audiometries.  It is also not in dispute that the Veteran was exposed to some noise trauma in service.  Based on a thorough review of the records, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to service and that service connection for bilateral hearing loss should be granted.

The Board recognizes that there is evidence weighing both in favor and against the Veteran's claim.  However, after reviewing the conflicting, yet equally probative, medical opinions of record, in relation to the other lay and medical evidence of record, the Board finds that the evidence is at least in equipoise.  Accordingly, the benefit of the doubt rule is applicable and, therefore, the Board grants the Veteran's claim of entitlement to service connection for bilateral hearing loss.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990).

Tinnitus  

The Board finds that the evidence reasonably supports that the Veteran has tinnitus that was incurred in service.  It is not in dispute that he has tinnitus, and that he was exposed to noise trauma in service.  What remains necessary to substantiate his claim is evidence of a nexus between the tinnitus and his service/exposure to noise trauma therein.  He asserts that his tinnitus began in service.  He is competent to observe he has ringing in his ears, and generally objective confirmation of such is not possible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Tinnitus (as an organic disease of the nervous system) is a chronic diseases listed in 38 C.F.R. § 3.309 (a).  One method of establishing a nexus between such disease and service is by showing that it had its onset in service and has persisted since.  The Veteran's accounts of onset of his tinnitus in service are not inconsistent with the circumstances of his service, and the Board finds no reason to reject them as not credible.  Accordingly, all requirements for substantiating a claim for service connection are met.  Service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus loss is granted.





REMAND

A review of the record found that further development is needed for VA to fulfill its duty to assist the Veteran with the development of evidence necessary to substantiate his claims.

Major Depressive Disorder 

In an October 2017 statement, the Veteran reported that his major depressive disorder has worsened in severity.  In light of the length of intervening period since he was last examined by VA (in October 2010, more than 7 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  

Anxiety 

The record contains conflicting medical evidence as to whether or not the Veteran has a diagnosis of anxiety.  Private treatment records note a diagnosis of anxiety.  However, on October 2010 VA psychiatric examination, the diagnosis was major depressive disorder.  While, the examiner acknowledged the Veteran's prior diagnoses of anxiety, she did not reconcile her diagnosis with prior diagnoses noted in the record.  As there is conflicting evidence regarding whether or not the Veteran has (or during the pendency of the claim had) an anxiety diagnosis, an examination to secure an adequate medical opinion that reconciles the conflicting evidence is necessary

Right and left knee disabilities

On September 2010 VA knee examination, the diagnosis was degenerative arthritis of the right knee, degenerative joint disease (DJD) with moderate instability.  The examiner acknowledged the Veteran's diagnosis of a right knee sprain in service and stated that a "remote soft tissue injury cannot be related to a current discontinuous complaint without resort to mere speculation."  However, the Board finds the opinion inadequate because the examiner did not explain why such opinion would be speculative.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  Furthermore, the examiner's opinion does not reflect consideration of the Veteran's lay reports that he has had right knee pain since service.  Therefore, another examination is necessary.

The claim of service connection for a left knee disability is based on a secondary (to a right knee disability) service connection theory of entitlement.  Therefore, it is inextricably intertwined with the issue being remanded, and consideration of that issue must be deferred pending the resolution of the service connection for a right knee disability claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his service-connected major depressive disorder with panic disorder and determine the nature and etiology of his anxiety disorder.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's service-connected major depressive disorder with panic disorder.

(b) Please specifically comment on the overall impact the depression has on occupational and daily activity functioning.

(c) Please identify by diagnosis each psychiatric disability (other than major depressive disorder with panic disorder) entity found.  Specifically, does the Veteran have a diagnosis of anxiety disorder on examination or shown by the record during the pendency of the instant claim (February 2010 to the present).  

(d) If anxiety is not diagnosed, please explain why the Veteran does not meet the criteria for such diagnosis.

(e) If anxiety is diagnosed the examiner should offer an opinion as to whether it is at least as likely as not that the anxiety disorder is related to service or is caused or aggravated by his service connected major depressive disorder with panic disorder

The examiner must explain the rationale for all opinions, to specifically include comment on the findings already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.  

2.  The AOJ should also arrange for the Veteran to be examined to ascertain the nature and likely etiology of his right knee disability.  Based on review of the record (to include this remand), and examination and interview of the Veteran, the examiner should opine as to the likely etiology for each diagnosed right knee disability.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the right knee disability was incurred or aggravated during, or by, the Veteran's service or in the first post-service year?  The examiner must specifically consider and address the Veteran's relevant STRs and his lay testimony that he has had right knee pain since service. 

The examiner should also identify the likely etiology for each left knee disability entity diagnosed.   Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service or was either caused or aggravated by the Veteran's right knee disability?

The examiner must include rationale with all opinions.  If an opinion cannot be provided without resort to mere speculation, the consulting provider must explain why an opinion would require speculation (i.e. whether the facts are insufficient, and if so what additional information is needed), the state of medical knowledge is lacking, or the provider lacks the requisite expertise).  

3.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


